— In an action for a declaratory judgment and money damages in which plaintiff insurance company seeks to, inter alia, rescind a disability insurance policy, (1) plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Leviss, J.), dated March 31, 1981, as vacated service of a summons and complaint and (2) defendant appeals from an order of the same court (Kassoff, J.), dated August 7,1981, which denied her motion to dismiss a later validly served summons and complaint, pursuant to CPLR 3211 (subd [a], par 7). Order dated August 7,1981 affirmed, with $50 costs and disbursements (see Unionmutual Stock Life Ins. Co. of N. Y. v Kliever, 83 AD2d 805). Appeal from order dated March 31,1981, dismissed as moot, without costs or disbursements. Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.